United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-2836
                                     ___________

Vincent Tadoh Tebit,                      *
                                          *
             Petitioner,                  *
                                          * Petition for Review of
      v.                                  * an Order of the Board
                                          * of Immigration Appeals.
Eric H. Holder, Jr.,1                     *
                                          * [UNPUBLISHED]
             Respondent.                  *
                                     ___________

                              Submitted: April 7, 2009
                                 Filed: April 10, 2009
                                  ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Vincent Tebit, a citizen of Cameroon, petitions for review of an order of the
Board of Immigration Appeals (BIA), affirming an immigration judge’s (IJ’s) denial
of asylum, withholding of removal, and voluntary departure.2 We deny the petition.


      1
       Eric H. Holder, Jr. has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
      2
        The IJ also denied relief under the Convention Against Torture, but we lack
jurisdiction to consider the denial of this relief because it was not first raised before
the BIA. See Eta-Ndu v. Gonzales, 411 F.3d 977, 986 n.4 (8th Cir. 2005).
See Khrystotodorov v. Mukasey, 551 F.3d 775, 781 (8th Cir. 2008) (standard of
review).

        When an asylum decision is based on an adverse credibility finding, as it was
in this case, we generally defer to the agency if the credibility finding is supported by
specific, cogent reasons for disbelief. See Sow v. Mukasey, 546 F.3d 953, 956 (8th
Cir. 2008). Upon careful review, we conclude that the BIA and the IJ provided such
reasons. See Redd v. Mukasey, 535 F.3d 838, 842-43 (8th Cir. 2008); Che v.
Mukasey, 532 F.3d 778, 782 (8th Cir. 2008); Onsongo v. Gonzales, 457 F.3d 849, 854
(8th Cir. 2006). The adverse credibility finding is dispositive of Tebit’s withholding-
of-removal claim, see Sheikh v. Gonzales, 427 F.3d 1077, 1081 (8th Cir. 2005), and
we lack jurisdiction to review the denial of voluntary departure, see 8 U.S.C.
§§ 1229c(f) and 1252(a)(2)(B)(i).

      Accordingly, we deny the petition.
                     ______________________________




                                          -2-